04/13/2020



                                                                                               Case Number: DA 19-0599




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                              DA 19-0599
                         *****************
ELK GROVE DEVELOPMENT
COMPANY,
     Appellee, Plaintiff

vs.

FOUR CORNERS COUNTY WATER
AND SEWER DISTRICT,
     Appellant, Defendant,

ELK GROVE HOMEOWNERS
ASSOCIATION, INC., a Montana
Non-Profit Corporation,
      Appellee, Intervenor
____________________________________
      ORDER GRANTING APPELLANT’S UNCONTESTED MOTION FOR EXTENSION TO
                     FILE REPLY BRIEF IN SUPPORT OF APPEAL
                                     _____________
          On Appeal from Montana Eighteenth Judicial District Court, Gallatin County,
                                 Cause No. DV-18-788A
                              Before Honorable Luke Berger

      Upon review of the Appellant’s Uncontested Motion for Extension to File Reply Brief in

Support of Appeal, and for good cause showing therefrom:

      IT IS HEREBY ORDERED that Appellant Four Corners County Water and Sewer District’s

Motion is granted and it shall have until Thursday April 30, 2020 to file its Reply Brief in

Support of Appeal.

      Dated:




                                                                                   Electronically signed by:
                                                                                      Bowen Greenwood
                                                                                  Clerk of the Supreme Court
                                                                                         April 13 2020